WIGGINTON, Judge.
Appellant appeals the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We have reviewed the four grounds for relief raised by appellant and find them to be without merit. With one exception, the issues raised were previously considered and rejected in appellant’s direct appeal. Brown v. State, 464 So.2d 193 (Fla. 1st DCA 1985), aff'd, 487 So.2d 1073 (Fla.1986). As to the remaining ground, his ineffective assistance of counsel claim, appellant failed to meet the requirements set forth in Knight v. State, 394 So.2d 997 (Fla.1981) and therefore is not entitled to relief. Consequently, the trial court was correct in denying his motion.
AFFIRMED.
JO ANOS and ZEHMER, JJ., concur.